Citation Nr: 0714994	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disability, initially 
diagnosed as septic arthritis and currently diagnosed as 
reactive arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.


FINDING OF FACT

There is no evidence that the veteran incurred an additional 
bilateral knee disability, to include septic arthritis or 
reactive arthritis, as a result of VA surgical treatment, 
hospital care, or medical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disability is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, letters sent to 
the veteran in May 2002 and August 2006 informed him of the 
information and evidence necessary to warrant entitlement to 
the benefit sought under 38 U.S.C.A. § 1151.  These letters 
also advised him of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board observes that, following the 
initial adjudication of his claim, the veteran asked VA to 
obtain a medical opinion from a private physician, Dr. 
Berger.  The RO responded to the veteran's request by 
providing additional VCAA notice which expressly informed the 
veteran that it was his responsibility, and not VA's, to 
submit a medical opinion/statement from Dr. Berger in support 
of his claim.  Finally, the May 2002 letter essentially, and 
the August 2006 letter expressly, notified the veteran of the 
need to submit any pertinent evidence in his possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the May 2002 letter was sent to the 
veteran prior to the September 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date will be 
assigned if benefits are awarded.  The August 2006 letter 
provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claim and providing 
a VA examination or opinion when necessary.  In this regard, 
relevant VA treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Also of record are private treatment 
records from Dr. Berger and Rush-Presbyterian Hospital.  The 
accredited representative asserts in the June 2006 informal 
hearing presentation that the VA failed to request any VA 
quality assurance records which might exist and possibly 
support the veteran's claim.  He requests that the veteran's 
appeal be remanded to the RO so that a search might be made 
for such records.  The VA is required to obtain any relevant 
records held by any Federal department or agency that the 
veteran adequately identifies and authorizes the Secretary to 
obtain.  38 U.S.C.A. §§ 5103, 5103A.  The accredited 
representative has not advanced that any VA quality assurance 
records actually exist or how they would be relevant to the 
instant appeal.  In the absence of such a showing, the Board 
finds that all relevant evidence is of record.

In a March 2004 written statement, the accredited 
representative requested that the Board obtain an independent 
medical expert's (IME) opinion as to whether the veteran's 
current disability is in any way related to the medical care 
he received at the West Side VA Medical Center (VAMC) in 
December 1999.  An IME opinion may be obtained by the Board 
when, in its judgment, such a medical opinion is necessary 
due to the medical complexity or controversy involved.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2006).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  The Board observes that the neither the veteran 
nor his accredited representative have presented or 
identified any competent evidence in the record that 
indicates that the veteran's current bilateral knee 
disability might be proximately due to any VA hospital care 
or medical treatment.  Cf. 38 C.F.R. § 3.159(c)(4)(1) (2006).  
Rather, the only evidence regarding causation is the 
veteran's own statement.  Such statements, however, are not 
competent given that the veteran is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder).  Seeing as there is no competent 
evidence suggesting carelessness, negligence, lack of proper 
skill, error in judgment, similar instance of fault, or an 
event not reasonably foreseeable, the Board finds that an IME 
opinion is not required in the instant appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disability, initially 
diagnosed as septic arthritis and currently diagnosed as 
reactive arthritis, is warranted as the claimed disability 
was the result of a lack of surgical intervention at the West 
Side VAMC and/or the administration of antibiotics which 
prevented timely diagnosis and treatment.  The veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 was received by the Chicago, Illinois RO in December 
2000.

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2006).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  It appears that the August 2006 letter 
informed the veteran of the elements necessary to prove a 
claim for benefits under 38 U.S.C.A. § 1151, as reflected 
above.  Such letter specifically advised the veteran that, 
not only must he demonstrate an additional disability, but 
that such must be the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing treatment or must be 
the result of an event not reasonably foreseeable.  Although 
the veteran was not provided with an amended version of 38 
C.F.R. § 3.361 in the January 2007 statement of the case, the 
Board finds that the full content of the amended regulation 
was provided in the August 2006 letter.  As such, the veteran 
is not prejudiced by the Board proceeding with his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA's care, treatment, or examination without 
the veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2006).

The veteran presented at the West Side VAMC on November 30, 
1999, with complaints of a fever, cough, and generalized 
ache.  Examination and a chest X-ray were negative.  The 
diagnosis was an unspecified upper respiratory infection 
(URI) and the veteran was prescribed the oral antibiotic 
amoxicillin.  He returned to VA on December 7, 1999, with a 
temperature and a swollen, warm right knee with fluid.  He 
was admitted for additional testing and aspiration of his 
right knee.

A December 14, 1999, discharge summary indicates that the 
veteran was diagnosed with a septic joint.  This report notes 
that the veteran underwent five arthrocentesis (aspiration) 
procedures with results indicating a decreasing white blood 
cell count.  All cultures were negative.  Treatment during 
his stay included intravenous (IV) antibiotics.  The veteran 
was discharged with decreased complaints of pain and moderate 
ambulation; he was prescribed a course of oral antibiotics.  

The veteran was again admitted to the West Side VAMC on 
December 16, 1999.  He continued to have pain in his right 
knee, and complained of a persistent fever and increasing 
swelling upon returning home.  Examination revealed right 
knee effusion with tenderness on palpation and limited motion 
secondary to pain.  The veteran's left leg was noted as 
normal.  Additional testing was performed, including 
aspiration, and the initial differential diagnosis was septic 
arthritis or possible osteomyelitis.  IV antibiotics were 
resumed, and consultations were obtained from infectious 
disease, rheumatology, and orthopedics.

The December 17, 1999, infectious disease consultation note 
indicates that the probable diagnosis is septic arthritis, 
especially since rheumatology did not see any crystals.  
Orthopedics noted that it was not consulted until December 
22, 1999, which was more than one week after the veteran's 
admission.  Orthopedics also noted that orthopedic surgery 
recommends urgent surgical intervention when septic arthritis 
initially presents.  However, the orthopedist indicated that 
the veteran had responded clinically to the IV antibiotics 
and joint compressions and that no such orthopedic 
intervention was therefore suggested at that time.

The veteran was eventually discharged on December 23, 1999, 
with a final diagnosis of septic arthritis; decreased 
episodes of pain were noted and ambulation was described as 
"quite well."  He was considered in stable condition at 
discharge and was prescribed a course of oral antibiotics.

On January 3, 2000, the veteran sought treatment from a 
private physician, Dr. Berger, for complaints of bilateral 
knee pain with right knee pain worse than left.  Dr. Berger 
noted the veteran's prior medical history including the 
previous treatment and hospitalizations for an URI and septic 
arthritis.  The diagnosis provided in the January 3, 2000, 
treatment record is bilateral septic arthritis.  Dr. Berger 
indicated that he wanted to aspirate the veteran's knees in 
one week to determine the extent of the infection and that he 
informed the veteran that he may need to wash out the 
veteran's knees if the infection persists.

The veteran was subsequently admitted to Rush-Presbyterian 
Hospital on January 6, 2000, for an open irrigation and 
debridement of both knees.  The veteran's treatment records 
also indicate that he was treated with IV antibiotics per 
instructions from the infectious disease department.  The 
final diagnosis on the discharge report is bilateral septic 
arthritis.  

Following irrigation and debridement, the veteran continued 
to be evaluated by Dr. Berger and the West Side VAMC.  A 
March 2000 statement from Dr. Berger indicates that the 
veteran was treated for osteomyelitis and that he now has 
osteoarthritis in both his knees.  As of July 2000, Dr. 
Berger notes that the veteran has no complaints of pain, 
minimal effusions, no fevers or chills, no infection, and 
range of motion from zero to 125/130 degrees.  Treatment 
records from the West Side VAMC indicate that he was 
differentially diagnosed with Reiter's Syndrome and reactive 
arthritis in June 2000.  The diagnosis was eventually 
clarified as reactive arthritis because there was no evidence 
of diarrhea, red eyes, dysuria, or mouth sores.  A May 2001 
X-ray report showed bilateral degenerative joint disease of 
the knees.  Currently, the veteran has reactive arthritis 
with subjective complaints of chronic knee pain and objective 
evidence of degenerative joint disease.

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted as his bilateral knee 
disability was the result of (1) lack of VA surgical 
intervention and/or (2) failure to timely diagnose due to the 
administration of antibiotics.  However, the Board observes 
that the evidence of record does not support the veteran's 
contentions.  In this regard, no competent medical 
professional has attributed any portion of the veteran's 
reactive arthritis to any of the treatment he received at the 
West Side VAMC in December 1999.  Additionally, there is no 
competent evidence of record which indicates that the 
standard of care provided by the West Side VAMC was 
inappropriate and that the administration of antibiotics, or 
any other care, led to an untimely diagnosis or treatment.  
Finally, there is no evidence, nor any assertion by the 
veteran, that VA provided any care without his informed 
consent.

In addressing the veteran's contention that his bilateral 
knee disability was the result of VA's failure to intervene 
surgically, the Board observes that the veteran initially 
presented with an URI and was treated with the antibiotic 
amoxicillin.  Subsequently, the veteran developed chronic 
knee pain and effusion and was treated with IV antibiotics 
and joint decompressions.  As mentioned above, an orthopedic 
specialist was consulted, but determined that surgery was 
unnecessary because the veteran was responding clinically to 
the IV antibiotics and joint decompressions.  Although the 
orthopedist noted that surgery would likely have been the 
recommendation if orthopedics had been consulted when the 
veteran had initially presented, the orthopedist does not 
indicate that the course of IV antibiotics and joint 
decompressions was careless, negligent, or an error in 
judgment.  Similarly, Dr. Berger indicates his desire to 
irrigate and debride the veteran's knees if the infection 
persists, but he does not indicate that VA's decision not to 
perform these surgical procedures was an error that led to 
the veteran's current bilateral knee disability and 
associated symptoms.

VA surgical treatment, hospital care, or medical treatment 
cannot cause the continuance of a disease for which the care 
or treatment was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance.  38 C.F.R. § 3.361(c)(2) (2006).  As 
explained above, the Board finds that there is no objective 
evidence of record that the West Side VAMC failed to timely 
diagnose and properly treat the veteran's knee infection.  
The evidence indicates that he was diagnosed with septic 
arthritis his second day of admission for right knee pain and 
effusion.  Treatment began immediately.  Moreover, the Board 
notes that septic arthritis is the diagnosis provided by Dr. 
Berger and the veteran's Rush-Presbyterian Hospital records.  
As for treatment, the Board observes that IV antibiotics were 
administered by both VA and Rush-Presbyterian Hospital.  
Additionally, neither Dr. Berger nor any other competent 
medical professional has indicated that the medical care 
administered by VA, including the administration of IV 
antibiotics, was not an appropriate standard of care.

Thus, the veteran's claim is supported solely by his own 
written statements on appeal.  Unfortunately, as a layperson, 
he is not competent to provide evidence regarding the 
causation of a particular disability.  Espiritu, supra.  Only 
a medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Therefore, the Board 
finds the veteran's statements as to the etiology of his 
current bilateral knee disability to be unpersuasive.

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable.  Moreover, there is evidence of record that VA 
provided a timely diagnosis and began treatment which the 
veteran initially responded to clinically.  Although surgical 
intervention was eventually required, there is no competent 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Given these facts, the Board concludes that a preponderance 
of the evidence is against awarding compensation under the 
provisions of 38 U.S.C.A. § 1151 for a bilateral knee 
disability.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a 


bilateral knee disability, initially diagnosed as septic 
arthritis and currently diagnosed as reactive arthritis, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


